-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated 02/22/2021 is acknowledged. 
Claim Status
Claims 1-20 are pending. Claims 1-12 are examined on the merits. Claims 13-20 are withdrawn.  
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-12), drawn to conjugate in the reply filed on 02/22/2021, is acknowledged. 
The traversal is on the ground(s) that the examiner has not presented any evidence that the product of Group I can be formed by a process materially different from the process of Group II. The Office has not established that the proposed alternative method of Group III is a materially different method or an example of a process practiced with a materially different product. The Office has not provided examples nor reasons to support the conclusion that Groups II and III are unrelated. 

	Restriction between Groups I and II is proper because the Office has met the burden under 806.05(f), which states “A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. Allegations of different processes or products need not be documented.”. The Office has proposed a materially different method of making the product as claimed. Providing evidence of the materially different method is not required.
	Restriction between Groups I and II is proper because the Office has met the burden under MPEP 806.05(h), which states “A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. The burden is on the examiner to provide an example, but the example need not be documented.” The Office proposed a materially different method of using the product as claimed. The method as claimed can be practiced by a materially different product, such as chemotherapeutic agent. Providing evidence is not required.  
	Restriction between Groups II and III is proper because the Office has met the burden under MPEP 806.06, which states “Inventions as claimed are independent if there is no disclosed relationship between the inventions, that is, they are unconnected in design, operation, and effect. If it can be shown that two or more inventions are independent, and if there would be a serious 
	Furthermore, there would have been a serious burden in examining the three inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of 01/26/2021 was timely filed. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the nanoparticles" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the nanoparticle” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nanoparticle" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the nanoparticles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the nanoparticles" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 10, and 11 depend from claim 1 which recites a nanoparticle. Thus, there is no antecedent basis in the claims for “the nanoparticles”. Appropriate correction is required. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of copending Application No. 16/448,469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the copending claims are drawn to conjugates that overlap in scope. 
Instant claim 1 is obvious over copending claim 1 because copending claim 1 teaches a silica nanoparticle surface modified with an azole-functionalized silane linker obtained by reacting a coupling agent of formula (I) and an azole moiety via a ring-opening reaction. Presently claimed formula (I) encompasses the coupling agent of formula (I). Silica is silicon dioxide. The claimed weight concentration of silica is obvious because it overlaps with the range in the copending claim 1. Copending claim 1 requires the silica and the linker to be a weight 
Instant claim 3 is obvious over copending claim 1 because copending claim 1 teaches 1,2,4-triazole, 3-amino-1,2,4-triazole, and 5-aminotetrazole. 
Instant claim 4 is obvious because the nanoparticle in the copending claim 1 has the same structure and does not contain any magnetic components. It would have been reasonable to conclude that the nanoparticle in the copending claims is non-magnetic.
Instant claim 5 is obvious because the presently claimed range overlaps with the range of the copending claim. Copending claim 1 teaches a range where silica is present from 67 wt. % to 98 wt. % based on the weight of the nanoparticle, which overlaps with at least 97.5 wt. %.
Instant claims 6, 7, 10, and 11 describe properties of the nanoparticle. It would have been reasonable to conclude that the nanoparticle in the copending claims has the same properties as the presently claimed nanoparticle because the structure of the presently claimed nanoparticle overlaps in scope with the nanoparticle of the copending claim. A chemical composition and its properties are inseparable.
Instant claim 8 is obvious because claimed formula Ia encompasses formula I in copending claims 1-6.
Instant claim 9 is obvious because copending claim 6 teaches the same linkers. 
Instant claim 12 is obvious over copending claim 1 because copending claim 1 only recites surface modified silica nanoparticle. The nanocomposite of copending claim 1 reads on a therapeutic agent comprising 100 wt. % of a nanoparticle-linker conjugate. The claimed therapeutic agent requires at least 50 wt. % of the conjugate, which encompasses 100%. 
.        
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALMA PIPIC/Examiner, Art Unit 1617